Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/22/2020 and 2/24/2021 is being considered by the examiner.
Drawings
The drawings were received on 7/22/2020.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant's disclosure, especially when these limitations are considered within the specific combination claimed, does not teach or fairly disclose a nonvolatile memory device comprising:
a memory cell region including:
first metal pads; and
a memory cell array disposed on a substrate, wherein the memory cell array comprises a plurality of memory blocks; and a peripheral circuit region including:
second metal pads;
a row decoder connected to the memory cell array through word lines; and a page buffer connected to the memory cell array through bit lines,

wherein a width of the first portion increases as a distance from the substrate increases, and first conductive materials and first insulating layers surround the first portion and are stacked in turn on the substrate,
wherein a width of the second portion increases as a distance from the substrate increases, and second conductive materials and second insulating layers surround the second portion and are stacked in turn on the substrate,
wherein a first boundary is located between the first portion and the second portion, wherein the first conductive materials form first memory cells together with the first portion and the second conductive materials form second memory cells together with the second portion, wherein, when performing program operations based on consecutive addresses in a selected memory block of the memory blocks, the row decoder and the page buffer are configured to complete a second program operation of an adjacent memory cell adjacent to the first boundary after sequentially completing first program operations of non-adjacent memory cells not adjacent to the first boundary from among the first and second memory cells, and
wherein the peripheral circuit region is vertically connected to the memory cell region by the first metal pads and the second metal pads directly.
Independent claim 17 and method claim 20 includes similar limitation of independent claim 1 and therefore is allowed for similar reasons.
Dependent claims depend from allowable independent claims and inherently include limitation therein and therefore are allowed as well.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE N AUDUONG whose telephone number is (571)272-1773.  The examiner can normally be reached on M-F 8:30 a.m. - 4:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/GENE N AUDUONG/Primary Examiner, Art Unit 2825